Exhibit 10.2

SECOND AMENDED AND RESTATED
STOCKHOLDERS AGREEMENT
BY AND AMONG
CIFC CORP.,
DFR HOLDINGS, LLC
AND
CIFC PARENT HOLDINGS LLC

Dated as of September 24, 2012

1

2

TABLE OF CONTENTS

              Page
Article I GENERAL
    2  
Section 1.1 Effective Date
    2  
Section 1.2 Definitions
    2  
Section 1.3 Construction
    10  
Section 1.4 Disclaimer of “Group” Status
    11  
Article II REPRESENTATIONS AND WARRANTIES
    11  
Section 2.1 Representations and Warranties of the Company
    11  
Section 2.2 Representations and Warranties of the Investors
    12  
Article III BOARD OF DIRECTORS
    13  
Section 3.1 Board of Directors
    13  
Section 3.2 Restrictions on Transfer
    16  
Section 3.3 Majority Voting Provision
    18  
Section 3.4 Controlled Company Exemption
    19  
Section 3.5 Covenants
    19  
Section 3.6 Committee Membership
    21  
Section 3.7 Board Observers
    22  
Section 3.8 Preemptive Rights
    22  
Section 3.9 Standstill
    23  
Article IV NON SOLICITATION
    25  
Section 4.1 Non Solicitation
    25  
Article V MISCELLANEOUS
    26  
Section 5.1 Termination of Agreement
    26  
Section 5.2 Expenses
    26  
Section 5.3 Notices
    26  
Section 5.4 Governing Law
    28  
Section 5.5 Consent to Jurisdiction
    28  
Section 5.6 Specific Performance
    29  
Section 5.7 Waiver of Jury Trial
    29  
Section 5.8 Binding Effect; Persons Benefiting; Assignment
    29  
Section 5.9 Counterparts
    29  
Section 5.10 Entire Agreement
    29  
Section 5.11 Severability
    29  
Section 5.12 Amendments and Waivers
    29  
Section 5.13 Delays or Omissions
    30  
Section 5.14 Mutual Drafting; Interpretation
    30  

3

SECOND AMENDED AND RESTATED
STOCKHOLDERS AGREEMENT

THIS SECOND AMENDED AND RESTATED STOCKHOLDERS AGREEMENT, dated as of
September 24, 2012 (this “Agreement”), is by and among CIFC Corp., a Delaware
corporation (formerly Deerfield Capital Corp.) (the “Company”), DFR Holdings,
LLC, a Delaware limited liability company (“DFR Holdings”), and CIFC Parent
Holdings LLC, a Delaware limited liability company (“CIFC Parent,” and together
with DFR Holdings, the “Investors” and, the Investors together with the Company,
the “Parties”).

WHEREAS, the Company is a party to the Asset Purchase Agreement, dated as of
July 30, 2012 (the “Asset Purchase Agreement”), by and among the Company, CIFC
Asset Management LLC, an affiliate of the Company (“CIFCAM”), GE Capital Debt
Advisors LLC (“GECDA”), and General Electric Capital Corporation (“GECC”);

WHEREAS, as of the date hereof, DFR Holdings owns (a) 4,545,455 shares of common
stock of the Company, par value $0.001 per share (“Common Stock”), and
(b) Senior Subordinated Convertible Notes in the original principal amount of
twenty-five million dollars ($25,000,000) and due December 9, 2017 (the
“Convertible Notes”), which are convertible into shares of Common Stock (the
“Conversion Shares”);

WHEREAS, as of the date hereof, CIFC Parent owns 9,090,909 shares of Common
Stock;

WHEREAS, as conditions to the obligations of the Company, CIFCAM, GECC and GECDA
to consummate the Transactions (as defined in the Asset Purchase Agreement),
(a) GE Capital Equity Investments, Inc. (“GECEII”) and the Company intend to
establish certain terms and conditions concerning the corporate governance of
the Company, the shares and warrants to purchase shares of the Company’s capital
stock held by GECEII and related provisions concerning the relationship of
GECEII with, and its investment in, the Company, as provided in the Investment
Agreement dated as of the date hereof (as amended and in effect, the “GE
Investment Agreement”), and (b) the Company, DFR Holdings, CIFC Parent and
GECEII intend to enter into the Second Amended and Restated Registration Rights
Agreement dated as of the date hereof (the “Registration Rights Agreement”);

WHEREAS, the Company and the Investors are parties to the Amended and Restated
Stockholders Agreement, dated as of April 13, 2011 (the “Original Agreement”);

WHEREAS, the execution and delivery of this Agreement is a condition to the
obligations of the GECC and GECDA to consummate the Transactions;

WHEREAS, pursuant to Section 5.12 of the Original Agreement, the Original
Agreement may be amended by a written instrument executed by each Investor and
the Company and approved by a majority of the Independent Directors (as defined
in the Original Agreement) then serving on the board of directors of the Company
(the “Board”); and

WHEREAS, this Agreement was approved by a majority of the Independent Directors
(as defined in the Original Agreement) then serving on the Board at a meeting of
the Board held on July 30, 2012.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties hereto agree as
follows:

Article I
GENERAL

Section 1.1 Effective Date. This Agreement shall be delivered at the Closing and
shall not be effective, and the Parties shall not be bound by any obligations
hereunder, until the Closing occurs.

Section 1.2 Definitions. As used in this Agreement, the following terms shall
have the meanings indicated below:

“Acceptance Notice” has the meaning assigned in Section 3.2(b)(ii).

“Affiliate” means, with respect to any Person, any other Person, directly or
indirectly through one or more intermediaries, controlling, controlled by or
under common control with such Person; provided, that for purposes of this
Agreement, the Company and its Subsidiaries shall not be deemed to be Affiliates
of any Investor and no Investor shall be deemed to be an Affiliate of the
Company and its Subsidiaries. The term “control” (including, with correlative
meaning, the terms “controlled by” and “under common control with”), as applied
to any Person, means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of such Person,
whether through the ownership of voting or other securities, by contract or
otherwise.

“Aggregate Cap Percentage” means eighty percent (80%).

“Agreement” has the meaning assigned in the preamble.

“Asset Purchase Agreement” has the meaning assigned in the recitals.

“Base Cap Percentage” means (i) in respect of the DFR Holdings Holders, 37.58%,
and (ii) in respect of the CIFC Holders, 39.28%.

“Beneficial Ownership” by a Person of any securities includes ownership by any
Person who, directly or indirectly, through any contract, arrangement,
understanding, relationship or otherwise, has or shares: (i) voting power which
includes the power to vote, or to direct the voting of, such security; and/or
(ii) investment power which includes the power to dispose, or to direct the
disposition, of such security; and shall otherwise be interpreted in accordance
with the term “beneficial ownership” as defined in Rule 13d-3 adopted by the SEC
under the Exchange Act; provided, that for purposes of determining Beneficial
Ownership, a Person shall be deemed to be the Beneficial Owner of any securities
that may be acquired by such Person pursuant to any agreement, arrangement or
understanding or upon the exercise of conversion rights, exchange rights,
warrants or options, or otherwise (irrespective of whether the right to acquire
such securities is exercisable immediately or only after the passage of time,
including the passage of time in excess of sixty (60) days, the satisfaction of
any conditions, the occurrence of any event or any combination of the
foregoing). For purposes of this Agreement, (x) a Person shall be deemed to
Beneficially Own any securities Beneficially Owned by its Affiliates or any
“group” (as contemplated by Exchange Act Rule 13d-5(b)) of which such Person or
any such Affiliate is or becomes a member; provided, that, notwithstanding the
foregoing, no Investor shall be deemed to Beneficially Own the Investor Shares
Beneficially Owned by any other Investor solely due to the fact that the
Investors constitute a group (as contemplated by Exchange Act Rule 13d-5(b)),
(y) for the avoidance of doubt, DFR Holdings shall be deemed to Beneficially Own
the Conversion Shares (assuming all Conversion Shares then issuable pursuant to
the Convertible Notes Beneficially Owned by the DFR Holdings Holders are
outstanding), and (z) for the avoidance of doubt, neither Investor or its
Affiliates shall be deemed to Beneficially Own the GE Shares or the GE Warrant
Shares. The term “Beneficially Own” shall have a correlative meaning.

“Board” has the meaning assigned in the recitals.

“Buyer” has the meaning assigned in Section 3.2(a).

“Cap Percentage” means, in respect of any Investor, a percentage equal to such
Investor’s Base Cap Percentage; provided, however, that (i) an Investor’s Base
Cap Percentage shall be increased with respect to an acquisition by such
Investor of Common Stock, Convertible Notes or Other Capital Stock solely as a
result of an Intra-Investor Private Transfer (as hereafter defined) and (ii) to
the extent that the sum of all Investors’ respective Base Cap Percentages would
exceed the Aggregate Cap Percentage as a result of an Intra-Investor Private
Transfer, the selling Investor’s Base Cap Percentage shall be decreased such
that the sum of all Investors’ respective Base Cap Percentages would equal the
Aggregate Cap Percentage. “Intra-Investor Private Transfer” means any Transfer
by an Investor (or Affiliates thereof) to one or more of the other Investors (or
Affiliates of such other Investor) in a private transaction, including a sale
pursuant to the right of first refusal or right of first offer contemplated by
Section 3.2.

“CIFC CLO Issuer” means each of CIFC Funding 2006-I, Ltd. CIFC Funding 2006-IB,
Ltd., CIFC Funding 2006-II, Ltd., CIFC Funding 2007-I, Ltd., CIFC Funding
2007-II, Ltd. CIFC Funding 2007-III, Ltd. and CIFC Funding 2007-IV, Ltd., and
any co-issuer of any of the foregoing.

“CIFC CLO Management Agreements” means the collateral management agreements
between CIFC and the CIFC CLO Issuers in effect as of the Merger Agreement
Closing.

“CIFC Holders” means, collectively, CIFC Parent and any Person that is both a
stockholder of the Company and an Affiliate of CIFC Parent and any successors
thereto.

“CIFC Parent” has the meaning assigned in the preamble.

“CIFC Shares” means, as of the applicable measurement date, the sum of the
shares of Common Stock and Other Capital Stock Beneficially Owned by the CIFC
Holders and any shares of Common Stock or other securities issued in respect
thereof or into which such shares of Common Stock or other securities shall be
converted in connection with stock splits, reverse stock splits, stock dividends
or distributions, combinations or any similar recapitalizations after the date
of this Agreement.

“CIFCAM” has the meaning assigned in the recitals.

“Closing” has the meaning ascribed to “Initial Closing” in the Asset Purchase
Agreement.

“CMA Requirement” means the requirement under each CIFC CLO Management
Agreement, if any, that for so long as CIFC is acting as the Collateral Manager
(as defined in such CIFC CLO Management Agreement), any one or more of the
Collateral Manager, its Affiliates (as defined in such CIFC CLO Management
Agreement) and any employees of the Collateral Manager who are Knowledgeable
Employees (as defined in Rule 3c-5 of the Investment Company Act) with respect
to the applicable CIFC CLO Issuer shall collectively hold beneficial ownership
directly or indirectly of not less than a prescribed percentage or amount of, as
applicable, the Preferred Shares (as defined in such CIFC CLO Management
Agreement) or Income Notes (as defined in such CIFC CLO Management Agreement)
issued and outstanding on the applicable closing date.

“CN CDO Issuer” means each of ColumbusNova CLO Ltd. 2006-I, ColumbusNova CLO
Ltd. 2006-II, ColumbusNova CLO Ltd. 2007-I and ColumbusNova CLO Ltd. 2007-II.

“Common Stock” has the meaning assigned in the recitals.

“Company” has the meaning assigned in the preamble.

“Company CDO Issuer” means each DCM CDO Issuer and each CN CDO Issuer.

“Company CDO Issuer Documents” means each final or supplemental offering
memorandum, indenture and supplemental indenture, management agreement, trust
agreement, collateral administration agreement, insurance agreement, hedge
agreement and swap agreement entered into, or used in connection with an
offering of securities, by a Company CDO Issuer.

“Company CDO Management Agreement” means the collateral management agreement
between the Company or applicable Subsidiary of the Company and each Company CDO
Issuer.

“Company Client” means any Person whose assets, or the assets of whose clients,
are being managed by the Company or any of its Subsidiaries pursuant to an
investment advisory or similar agreement.

“Company Investor” means any Person or entity that is an investor, lender or
wrapper in any investments or investment products (including any collateralized
debt obligations, collateralized loan obligations, funds and any separately
managed accounts), whether now or hereafter existing, that are managed by the
Company or any of its Subsidiaries.

“Consents” means all consents, notices, authorizations, novations, Orders,
waivers, approvals, licenses, accreditations, certificates, declarations,
filings or expiration of waiting periods, non-objection or confirmation by a
rating agency that an action or event will not result in the reduction or
withdrawal of a rating.

“Constituent Documents” means, with respect to any Person that is a corporation,
its articles or certificate of incorporation (for the avoidance of doubt,
including any certificates of designation with respect to capital stock of such
Person), corporate charter or memorandum and articles of association, as the
case may be, and bylaws, with respect to any Person that is a partnership, its
certificate of partnership and partnership agreement, with respect to any Person
that is a limited liability company, its certificate of formation and limited
liability company or operating agreement, with respect to any Person that is a
trust or other entity, its declaration or agreement of trust or other
constituent document, and with respect to any other Person, its comparable
organizational documents, in each case, as amended or restated.

“Contract” means any written or oral contract, agreement, lease, license,
indenture, note, bond, mortgage, loan, instrument, conditional sale contract,
guarantee commitment or other arrangement, understanding, undertaking or
obligation.

“Conversion Shares” has the meaning assigned in the recitals.

“Convertible Notes” has the meaning assigned in the recitals.

“Cure Period” has the meaning assigned in Section 3.1(d)(iii).

“Cure Purchase” has the meaning assigned in Section 3.1(d)(iii).

“CypressTree CLO Issuer” means each of Primus CLO I, Ltd., Primus CLO II, Ltd.,
Hewett’s Island CLO I-R, Ltd., Hewett’s Island CLO II, Ltd., Hewett’s Island CLO
III, Ltd., Hewett’s Island CLO V, Ltd., Hewett’s Island CLO VI, Ltd., WhiteBark
Pine I, Ltd. and CypressTree Synthetic CDO Limited, and any co-issuer of any of
the foregoing.

“DCM CDO Issuer” means each of Bridgeport CLO Ltd., Bridgeport CLO II Ltd.,
Buckingham CDO Ltd., Buckingham CDO II Ltd., Buckingham CDO III Ltd., Burr Ridge
CLO Plus Ltd., DFR Middle Market CLO Ltd., Cumberland II CLO Ltd., Forest Creek
CLO Ltd., Gillespie CLO PLC, Knollwood CDO Ltd., Knollwood CDO II Ltd., Long
Grove CLO Ltd., Market Square CLO Ltd., Marquette Park CLO Ltd., Mid Ocean CBO
2000-1 Ltd., Mid Ocean CBO 2001-1 Ltd., NorthLake CDO I, Limited, Pinetree CDO
Ltd., River North CDO Ltd., Rosemont CLO, Ltd., Schiller Park CLO Ltd., Valeo
Investment Grade CDO Ltd., Valeo Investment Grade CDO II Ltd., Robeco CDO II
Limited and Mayfair Euro CDO I B.V.

“Denominator Shares” means, as of the applicable measurement date, together, the
sum of (i) the outstanding shares of Common Stock and any Other Capital Stock,
(ii) the Conversion Shares issuable upon the conversion of the aggregate amount
Convertible Notes then outstanding (calculated assuming all Conversion Shares
then issuable pursuant to the Convertible Notes are outstanding), (iii) any
issued GE Warrant Shares, and (iv) Warrant Shares issuable to the Initial Holder
(as defined in the GE Warrant) upon exercise of the GE Warrant.

“DFR Holdings” has the meaning assigned in the preamble.

“DFR Holdings Holders” means, collectively, DFR Holdings and any Person that is
both a stockholder of the Company and an Affiliate of DFR Holdings and any
successors thereto.

“DFR Holdings Shares” means, as of the applicable measurement date, the sum of
the shares of Common Stock and Other Capital Stock Beneficially Owned by the DFR
Holdings Holders (including, for the avoidance of doubt, the Conversion Shares
assuming all Conversion Shares then issuable pursuant to the Convertible Notes
Beneficially Owned by the DFR Holdings Holders are outstanding) and any shares
of Common Stock or other securities issued in respect thereof or into which such
shares of Common Stock or other securities shall be converted in connection with
stock splits, reverse stock splits, stock dividends or distributions,
combinations or any similar recapitalizations after the date of this Agreement.

“Dilution Notice” has the meaning assigned in Section 3.1(d)(iii).

“Director” means any member of the Board.

“Equity Interest” means any type of equity ownership in an entity, including
partnership interests in a general partnership or limited partnership,
membership interests in a limited liability company, stock or similar security
in a corporation or the comparable instruments for any other entity or any other
interest entitling the holder thereof to participate in the profits of such
entity, the proceeds or the disposition of such entity or any portion thereof or
to vote for the governing body of such entity.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“GE Holder” has the meaning ascribed to “Investor Holder” in the GE Investment
Agreement.

“GE Investment Agreement” has the meaning assigned in the recitals.

“GE Shares” means, as of the applicable measurement date, the sum of the shares
of Common Stock and Other Capital Stock Beneficially Owned by the GE Holders and
any shares of Common Stock or other securities issued in respect thereof or into
which such shares of Common Stock or other securities shall be converted in
connection with stock splits, reverse stock splits, stock dividends or
distributions, combinations or any similar recapitalizations after the date of
this Agreement

“GE Warrant” has the meaning ascribed to “Investor Warrant” in the GE Investment
Agreement.

“GE Warrant Shares” has the meaning ascribed to “Warrant Shares” in the GE
Investment Agreement.

“GECC” has the meaning assigned in the recitals.

“GECDA” has the meaning assigned in the recitals.

“GECEII” has the meaning assigned in the recitals.

“Governmental Approvals” means all Consents of a Governmental Authority required
in connection with the transactions contemplated hereby.

“Governmental Authority” means any foreign, federal, state or local
governmental, judicial, legislative, regulatory or administrative agency,
commission or authority, and any court, tribunal or arbitrator(s) of competent
jurisdiction, including Self-Regulatory Organizations.

“Independent Director” means a Director who qualifies as an “independent
director” of the Company under (a) the Corporate Governance Guidelines of the
Company then in effect and (b)(i) applicable NASDAQ rules, as such rules may be
amended, supplemented or replaced from time to time, or (ii) if the Common Stock
is listed on a securities exchange or quotation system other than NASDAQ, any
comparable rule or regulation of the primary securities exchange or quotation
system on which the Common Stock is listed or quoted (whether by final rule or
otherwise); provided, that, notwithstanding anything herein to the contrary, a
Director shall not be an “Independent Director” if such Director would not be
independent of each Investor under applicable state corporate law. The fact that
an individual has been designated by any Investor for nomination pursuant to
this Agreement will not, in and of itself, disqualify that individual as an
Independent Director

“Investor” has the meaning assigned in the preamble.

“Investor Shares” means collectively, the DFR Holdings Shares and the CIFC
Shares.

“Law” means any statute, code, Order, law, ordinance, rule, regulation or other
requirement of any Governmental Authority (including, for the sake of clarity,
common law).

“Lien” means any lien, pledge, encumbrance, mortgage, deed of trust, security
interest, equity, claim, lease, license, charge, option, adverse right, right of
first or last negotiation, offer or refusal, easement or transfer restriction of
any kind or nature whatsoever, whether arising by agreement, operation of Law or
otherwise.

“Management Agreements” means (i) the Management Agreement by and between the
Company and CIFC Parent dated as of the date hereof and (ii) the Management
Agreement by and between the Company and Bounty dated as of the date hereof.

“Merger Agreement Closing” has the meaning ascribed to “Closing” in the
Agreement and Plan of Merger, dated as of December 21, 2010, as amended, by and
among the Company, Bulls I Acquisition Corporation, Bulls II Acquisition LLC,
CIFC Parent and Commercial Industrial Finance Corp.

“NASDAQ” means the NASDAQ Stock Market LLC.

“Necessary Action” means, with respect to a specified result, all reasonable
actions (to the extent not prohibited by Law) necessary to cause such result,
including (i) voting or providing a written consent or proxy with respect to the
Investor Shares, (ii) causing the adoption of stockholders’ resolutions and
amendments to the Constituent Documents of the Company, (iii) refraining from
objecting and waiving any available statutory appraisal or similar rights,
(iv) executing agreements and instruments, (v) obtaining, or causing to be
obtained, all Governmental Approvals and Third Party Consents, (vi) nominating
or electing any members of the Board, (vii) removing any members of the Board
whom the person obliged to take the Necessary Action has the right to remove,
and (viii) calling or causing to be called a special meeting of the Board or
stockholders of the Company.

“New Shares” means any Equity Interests of the Company or any of its
Subsidiaries, including Common Stock or Other Capital Stock, whether authorized
or not by the Board or any committee of the Board, and rights, options, or
warrants to purchase any Equity Interest, and securities of any type whatsoever
that are, or may become, convertible into any Equity Interest; provided,
however, that the term “New Shares” shall not include: (i) securities issued to
employees, consultants, officers and directors of the Company, pursuant to any
arrangement approved by the Board or the Board’s compensation committee;
(ii) securities issued as consideration in the acquisition of another business
or assets of another Person by the Company by merger or purchase of the assets
or shares, reorganization or otherwise; (iii) securities issued pursuant to any
rights or agreements, including, without limitation, convertible securities,
options and warrants, provided, that either (x) the Company shall have complied
with Section 3.8 with respect to the initial sale or grant by the Company of
such rights or agreements or (y) such rights or agreements existed prior to the
Merger Agreement Closing (it being understood that any modification or amendment
to any such pre-existing right or agreement subsequent to the Merger Agreement
Closing with the effect of increasing the percentage of the Company’s
fully-diluted securities underlying such rights agreement shall not be included
in this clause (iii)); (iv) securities issued in connection with any stock
split, stock dividend, recapitalization, reclassification or similar event by
the Company; (v) Conversion Shares issued upon conversion of any portion of the
then outstanding Convertible Notes; (vi) warrants issued to the lender in a bona
fide debt financing; (vii) securities registered under the Securities Act that
are issued in an underwritten public offering; (viii) any right, option, or
warrant to acquire any security convertible into the securities excluded from
the definition of New Shares pursuant to clauses (i) through (vii) above;
(ix) any issuance by a Subsidiary of the Company to the Company or a
wholly-owned Subsidiary of the Company; (x) GE Warrant Shares issued upon
exercise of any portion of the GE Warrant; and (xi) any issuance as to which the
Requisite Investors elect to waive the rights set forth in Section 3.8.

“New Shares Notice” has the meaning assigned in Section 3.8(b).

“Nominating Committee” means the Nominating and Corporate Governance Committee
of the Board.

“Note Offer” has the meaning assigned in Section 3.2(a).

“Offer Notice” has the meaning assigned in Section 3.2(b)(i).

“Offered Shares” has the meaning assigned in Section 3.2(b).

“Offeree Investor” has the meaning assigned in Section 3.2(b).

“Option Period” has the meaning assigned in Section 3.2(b)(ii).

“Order” means any judgment, order, injunction, stipulation, decree, writ,
doctrine, ruling, assessment or arbitration award or similar order of any
Governmental Authority.

“Original Agreement” has the meaning assigned in the recitals.

“Other Capital Stock” means shares of any class of capital stock of the Company
(other than the Common Stock) that are entitled to vote generally in the
election of Directors.

“Outstanding Stock” means, as of the applicable measurement date, together, the
sum of (i) the outstanding shares of Common Stock and any Other Capital Stock
and (ii) the Conversion Shares issuable upon the conversion of the aggregate
amount Convertible Notes then outstanding (calculated assuming all Conversion
Shares then issuable pursuant to the Convertible Notes are outstanding).

“Parties” has the meaning assigned in the recitals.

“Person” means any individual, corporation, partnership, limited liability
company, limited liability partnership, firm, joint venture, association,
joint-stock company, trust, unincorporated organization, Governmental Authority
or other entity.

“Pro Rata Portion” has the meaning assigned in Section 3.8(a).

“Preemptive Right” has the meaning assigned in Section 3.8(a).

“Registration Rights Agreement” has the meaning assigned in the recitals.

“Requisite Investors” shall mean each Investor that Beneficially Owns Investor
Shares representing at least twenty percent (20%) of the Outstanding Stock.

“ROFR Acceptance Notice” has the meaning assigned in Section 3.2(a)(ii).

“ROFR Investor” has the meaning assigned in Section 3.2(a)(i).

“ROFR Notes” has the meaning assigned in Section 3.2(a)(i).

“ROFR Notice” has the meaning assigned in Section 3.2(a)(i).

“ROFR Period” has the meaning assigned in Section 3.2(a)(ii).

“SEC” means the United States Securities and Exchange Commission or any
successor entity thereto.

“Self-Regulatory Organization” means each national securities exchange in the
United States of America or other commission, board, agency or body that is
charged with the supervision or regulation of brokers, dealers, securities
underwriting or trading, stock exchanges, commodities exchanges, insurance
companies or agents, investment companies or investment advisers, or to the
jurisdiction of which any Party or any of their respective Subsidiaries is
otherwise subject.

“Subsidiary” means, with respect to any Person, a corporation or other Person of
which more than fifty percent (50%) of the voting power of the outstanding
voting Equity Interests or more than fifty percent (50%) of the outstanding
economic Equity Interest is held, directly or indirectly, by such Person.

“Tail Period” has the meaning assigned in Section 4.1.

“Termination Notice” has the meaning assigned in Section 5.1(a)(ii).

“Third Party” means any Person other than the Company, its Subsidiaries and the
Investors and each of such Person’s respective members, directors, officers and
Affiliates.

“Third Party Consents” means all consents or waivers or notices to any party
(other than a Governmental Authority) to any Contract to which any of the
Parties hereto is a party or by which any of their respective assets or
properties are bound.

“Trading Day” means any day on which the Common Stock is traded on NASDAQ, or,
if NASDAQ is not the principal trading market for the Common Stock, then on the
principal securities exchange or securities market on which the Common Stock is
then traded.

“Transactions” has the meaning assigned in the preamble.

“Transfer” means the transfer of ownership by sale, exchange, assignment,
pledge, encumbrance, lien, gift, donation, grant or other conveyance of any
kind, whether voluntary or involuntary, including conveyances by operation of
Law or legal process (and hereby expressly includes, with respect to an
Investor, any voluntary or involuntary appointment of a receiver, trustee,
liquidator, custodian or other similar official for such Investor or all or any
part of such Investor’s property under any bankruptcy Law). For the avoidance of
doubt, the Parties hereto acknowledge and agree that any Transfer of the Equity
Interests of any Investor or any Affiliate of such Investor that controls such
Investor will be deemed a Transfer of the Investor Shares held by such Investor
under this Agreement if, following such Transfer such Investor is no longer
controlled, directly or indirectly, by the Person or Persons that control,
directly or indirectly, such Investor on the date hereof or by an Affiliate or
Affiliates thereof; provided, however, that a Transfer of limited partnership
interests in an investment fund that controls, directly or indirectly, such
Investor shall not be deemed a Transfer of such Investor’s Shares hereunder so
long as the manager, advisor or general partner (or Person acting in a similar
capacity) that controls such investment fund on the date hereof or an Affiliate
thereof continues to control such investment fund following such Transfer.

“Transferring Investor” has the meaning assigned in Section 3.2(b).

“Transferring Noteholder” has the meaning assigned in Section 3.2(a).

Section 1.3 Construction. Unless the context of this Agreement clearly requires
otherwise: (i) references to the plural include the singular and vice versa;
(ii) references to one gender include all genders; (iii) whenever the words
“include,” “includes” or “including” are used in this Agreement they will be
deemed to be followed by the phrase “without limitation;” (iv) the words
“hereof,” “herein,” “hereby,” “hereunder” and similar terms in this Agreement
refer to this Agreement as a whole and not to any particular provision of this
Agreement; (v) when a reference is made in this Agreement to a Section,
Schedule, Exhibit or Annex, such reference shall be to a Section, Schedule,
Exhibit or Annex of this Agreement unless otherwise indicated; (vi) all
references in this Agreement to “$” are intended to refer to U.S. dollars;
(vii) unless otherwise specifically provided for herein, the term “or” shall not
be deemed to be exclusive; and (viii) any reference to Law shall include any
amendment thereof or any successor thereto and any rules and regulations
promulgated thereunder. The table of contents and headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.

Section 1.4 Disclaimer of “Group” Status. Each Investor hereby expressly
disclaims Beneficial Ownership of any Equity Interests in the Company held by
GECEII and its Affiliates. This Agreement shall not constitute a written or oral
agreement by either Investor or any Affiliate of such Investor to act together
with GECEII or any of its Affiliates for the purpose of acquiring, holding,
voting or disposing of any Equity Interests in the Company.

Article II
REPRESENTATIONS AND WARRANTIES

Section 2.1 Representations and Warranties of the Company. The Company
represents and warrants to each Investor as of the date hereof that:

(a) The Company is duly incorporated, validly existing and in good standing
under the Laws of Delaware with all requisite power and authority required to
conduct its business as presently conducted.

(b) The Company has all requisite corporate power and authority to execute and
deliver this Agreement and to perform its obligations hereunder. The execution
and delivery by the Company of this Agreement and the performance by the Company
of its obligations hereunder have been duly authorized by all requisite
corporate action of the Company. No other action on the part of the Company is
necessary to authorize the execution, delivery and performance by the Company of
this Agreement.

(c) This Agreement has been duly executed and delivered by the Company and,
assuming this Agreement has been duly authorized, executed and delivered by each
of the Investors, constitutes the legal, valid and binding obligation of the
Company, enforceable against the Company in accordance with its terms, except to
the extent that the enforceability thereof may be limited by: (i) applicable
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium or
similar Laws from time to time in effect affecting generally the enforcement of
creditors’ rights and remedies and (ii) general principles of equity, regardless
of whether enforcement is sought in equity or at Law.

(d) Other than any filings required by the Exchange Act (which the Company shall
file with the SEC when and as the same is due), the execution and delivery of
this Agreement and the performance by the Company of its obligations under this
Agreement: (i) does not violate any provision of the Constituent Documents of
the Company; and (ii)(A) does not conflict with or violate any applicable Law of
any Governmental Authority having jurisdiction over the Company or any part of
the properties or assets of the Company, (B) does not require the Consent of any
Person under, violate, result in the termination or acceleration of or of any
right under, give rise to or modify any right or obligation under (whether or
not in combination with any other event or circumstance), or conflict with,
breach or constitute a default under (in each case with or without notice, the
passage of time or both), any Contract to which the Company is a party or by
which any of its properties or assets is bound, (C) does not result in the
creation or imposition of any Lien on any part of the properties or assets of
the Company, (D) does not violate any Order binding on the Company or any part
of its properties or assets, and (E) does not otherwise require any Governmental
Approvals or any Third Party Consents.

Section 2.2 Representations and Warranties of the Investors. Each Investor
represents and warrants to the Company on behalf of itself and not jointly that
as of the date hereof:

(a) Such Investor is duly formed, validly existing and in good standing under
the Laws of Delaware with all requisite power and authority required to conduct
its business as presently conducted.

(b) Such Investor has all requisite limited liability power and authority to
execute and deliver this Agreement and to perform its obligations hereunder. The
execution and delivery by such Investor of this Agreement and the performance by
such Investor of its obligations hereunder have been duly authorized by all
requisite limited liability company action of such Investor. No other action on
the part of such Investor or its members is necessary to authorize the
execution, delivery and performance by such Investor of this Agreement.

(c) This Agreement has been duly executed and delivered by such Investor and,
assuming this Agreement has been duly authorized, executed and delivered by the
Company, constitutes the legal, valid and binding obligation of such Investor,
enforceable against such Investor in accordance with its terms, except to the
extent that the enforceability thereof may be limited by: (i) applicable
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium or
similar Laws from time to time in effect affecting generally the enforcement of
creditors’ rights and remedies; and (ii) general principles of equity regardless
of whether enforcement is sought in equity or at Law.

(d) Other than the filings required by Section 13 of the Exchange Act (which
such Investor shall file with the SEC when and as the same is due), the
execution and delivery of this Agreement by such Investor and the performance by
such Investor of its obligations under this Agreement: (i) does not violate any
provision of the Constituent Documents of such Investor; and (ii)(A) does not
conflict with or violate any applicable Law of any Governmental Authority having
jurisdiction over the Investor or any part of the properties or assets of the
Investor, (B) does not require the Consent of any Person under, violate, result
in the termination or acceleration of or of any right under, give rise to or
modify any right or obligation under (whether or not in combination with any
other event or circumstance), or conflict with, breach or constitute a default
under (in each case with or without notice, the passage of time or both), any
Contract to which such Investor is a party or by which any of its properties or
assets is bound, (C) does not result in the creation or imposition of any Lien
on any part of the properties or assets of such Investor, (D) does not violate
any Order binding on such Investor or any part of its properties or assets, and
(E) does not otherwise require any Governmental Approvals or any Third Party
Consents.

Article III
BOARD OF DIRECTORS

Section 3.1 Board of Directors.

(a) Size of the Board. The Board shall consist of eleven (11) Directors. Each
Investor agrees to take, or cause to be taken, all other Necessary Action, to
ensure that (x) the number of Directors constituting the Board shall be set and
remain at eleven (11) Directors and (y) each directorship shall be subject to
reelection at each annual meeting of the Company’s Stockholders (i.e., the Board
will not be “classified” or “staggered”).

(b) Board Composition. Subject to Section 3.1(d) and Section 3.1(k) below,
(1) the Board shall nominate or cause to be nominated, and shall recommend for
election, individuals to serve as Directors in accordance with the designations
in this Section 3.1(b) and (2) each Investor agrees to take, or cause to be
taken, all Necessary Action, to ensure that at each annual or special meeting of
stockholders at which an election of Directors is held or pursuant to any
written consent of the stockholders, in each case that includes as a matter to
be acted upon by the stockholders the election of directors (including, without
limitation, the filling of a vacancy existing on the Board), such persons shall
be elected to the Board:

(i) three (3) Directors designated by DFR Holdings (initially such Directors
shall be Andrew Intrater, Jason Epstein and Paul Lipari);

(ii) three (3) Directors designated by CIFC Parent (initially such Directors
shall be Michael R. Eisenson, Samuel P. Bartlett and Tim R. Palmer);

(iii) the Company’s then serving Chief Executive Officer, who shall initially be
Peter Gleysteen (the “CEO Director”);

(iv) three (3) Independent Directors designated by the Nominating Committee;
provided, that the initial Independent Directors shall be Frederick Arnold,
Robert B. Machinist and Frank C. Puleo; and

(v) one (1) Director designated by the Nominating Committee.

(c) Removal; Vacancy.

(i) Except as provided in Section 3.1(d) or as required by applicable Law, no
Director designated pursuant to Section 3.1(b) above may be removed from office
unless (A) in the case of a Director designated by DFR Holdings pursuant to
Section 3.1(b)(i), such removal is directed or approved by DFR Holdings, (B) in
the case of a Director designated by CIFC Parent pursuant to Section 3.1(b)(ii),
such removal is directed or approved by CIFC Parent, (C) in the case of a
Director designated pursuant to Section 3.1(b)(iv) or Section 3.1(b)(v), such
removal is directed or approved by the Nominating Committee, (D) in the case of
the CEO Director, pursuant to Section 3.1(c)(iii). Each Investor shall vote its
Investor Shares and take, or shall cause to be taken, all other Necessary Action
to effect any removal contemplated by this Section 3.1(c), subject, in the case
of a removal pursuant to clause (C) of this Section 3.1(c)(i), to the prior
approval of the Nominating Committee.

(ii) Except as provided in Section 3.1(d), (A) upon the death, disability,
retirement, resignation or other removal of a Director designated by DFR
Holdings pursuant to Section 3.1(b)(i) above, the Board shall appoint as a
Director to fill the vacancy so created an individual designated by DFR
Holdings, (B) upon the death, disability, retirement, resignation or other
removal of a Director designated by CIFC Parent pursuant to Section 3.1(b)(ii)
above, the Board shall appoint as a Director to fill the vacancy so created an
individual designated by CIFC Parent, and (C) upon the death, disability,
retirement, resignation or other removal of a Director designated by the
Nominating Committee pursuant to Section 3.1(b)(iv) or Section 3.1(b)(v), the
Board shall appoint as a Director to fill the vacancy so created an individual
designated by the Nominating Committee.

(iii) If for any reason the CEO Director shall cease to serve as the Chief
Executive Officer of the Company, the Company shall seek to obtain the immediate
resignation of the CEO Director as a Director of the Company contemporaneously
with such CEO Director’s termination of service to the Company as its Chief
Executive Officer. In the event such resignation is not effective within ten
(10) days of such termination of service, upon the written request of any
Investor, the Company shall call a special meeting of stockholders or seek the
written consents of stockholders, in each case to approve or consent to the
removal of the CEO Director (to the extent permitted by Law and the Company’s
Constituent Documents). In connection with any such meeting or written consent,
each of the Investors shall vote their respective Investor Shares (A) to remove
the former Chief Executive Officer from the Board if such individual has not
previously resigned as a Director (to the extent permitted by Law and the
Company’s Constituent Documents) and (B) to elect such person’s replacement as
Chief Executive Officer of the Company (if any) as the new CEO Director. Any
employment agreement between the Company and the Chief Executive Officer of the
Company shall contain a requirement that the Chief Executive Officer of the
Company resign as the CEO Director contemporaneous with termination of his
service as the Chief Executive Officer of the Company. Notwithstanding anything
to the contrary in the foregoing, an individual who formerly served as the CEO
Director and/or Chief Executive Officer of the Company may be nominated,
designated, and/or elected as a Director of the Company (other than the CEO
Director) in accordance with Section 3.1(b) above.

(d) Loss of Investor’s Right to Designate Director.

(i) If the Investor Shares Beneficially Owned by any Investor represent less
than twenty-five percent (25%) but at least fifteen percent (15%) of the
Outstanding Stock, the number of Directors that such Investor shall be entitled
to designate pursuant to Section 3.1(b)(i) or Section 3.1(b)(ii) (as applicable)
shall be reduced to two (2). If the Investor Shares Beneficially Owned by any
Investor represent less than fifteen percent (15%) but at least five percent
(5%) of the Outstanding Stock, the number of Directors that such Investor shall
be entitled to designate pursuant to Section 3.1(b)(i) or Section 3.1(b)(ii) (as
applicable) shall be reduced to one (1). For the avoidance of doubt, (A) if any
Investor ceases to Beneficially Own Investor Shares representing at least five
percent (5%) of the Outstanding Stock, such Investor shall not be entitled to
designate any Director pursuant to Section 3.1(b)(i) or Section 3.1(b)(ii) and
(B) except as provided in Section 3.1(d)(iii) below, once any Investor loses its
right to designate any Director pursuant to this Section 3.1(d)(i), such
Investor shall not be entitled to regain its right to designate such Director,
even if such Investor subsequently Beneficially Owns a number of Investor Shares
in excess of the applicable threshold.

(ii) To the extent that an Investor ceases to have the right to designate a
Director pursuant to Section 3.1(d)(i), if requested by a majority of the
Directors then serving on the Board (other than any Director designated by such
Investor), such Investor shall promptly take all Necessary Action to cause the
resignation of that number of Investor-designated Directors as is required to
cause the remaining number of Investor-designated Directors to conform to
Section 3.1(d)(i); provided, that such Investor shall not be required to cause
any Investor-designated Director(s) to resign in accordance with this
Section 3.1(d)(ii) as a result of a dilution of the Investor Shares (other than
dilution resulting from the issuance of New Shares) unless and until the Company
complies with procedures in Section 3.1(d)(iii) below. Promptly following any
such resignation in accordance with this Section 3.1(d)(ii), (A) if immediately
following such resignation the number of Directors serving on the Board is eight
(8) or more, the Investors shall take, or cause to be taken, all Necessary
Action to reduce the size of the Board by the number of Directors who have so
resigned, and (B) if immediately following such resignation the number of
Directors serving on the Board is less than eight (8), if and only if requested
by a majority of the Independent Directors then serving on the Board, the
Investors shall take, or cause to be taken, all Necessary Action to reduce the
size of the Board by the number of Directors who have so resigned.

(iii) Notwithstanding anything in Section 3.1(d)(i) or Section 3.1(d)(ii) to the
contrary, if the Investor Shares Beneficially Owned by any Investor represent a
percentage of Outstanding Stock that is less than the applicable minimum
percentage specified in Section 3.1(d)(i) as a result of dilution of the
Investor Shares, other than dilution resulting from the issuance of New Shares,
the Company shall deliver a written notice to the Investors of such dilution
event (the “Dilution Notice”). If (A) within twenty (20) days following receipt
of the Dilution Notice, such Investor gives the Company a written notice of its
intention to acquire, directly or indirectly through its Affiliates, an amount
of Common Stock, Other Capital Stock or, in the case of the DFR Holdings
Holders, Convertible Notes, such that immediately following such acquisition
such Investor’s Investor Shares represent a percentage of Outstanding Stock
equal to the applicable minimum percentage of Outstanding Stock specified in
Section 3.1(d)(i), as applicable (a “Cure Purchase”) within ninety (90) days of
the Company’s receipt of the Dilution Notice (the “Cure Period”) and (B) the
Cure Purchase is consummated during the Cure Period, then such Investor shall
not be required to cause any Director(s) designated by such Investor to resign
in accordance with Section 3.1(d)(ii).

(e) Eligible Investor Shares. For the purpose of determining the number of
Directors each Investor shall be entitled to designate for nomination pursuant
to this Section 3.1 at a stockholder meeting, the Investor Shares Beneficially
Owned by such Investor shall be calculated as of the close of business on the
last Trading Day of the month immediately prior to the date on which the
Nominating Committee designates the Independent Director nominees for election
at the relevant stockholder meeting.

(f) Company Solicitation. The Company shall cause each individual designated in
accordance with Section 3.1(b) to be included in the Board’s “slate” of nominees
for the applicable meeting of stockholders and shall use commercially reasonable
best efforts to solicit from its stockholders eligible to vote for the election
of Directors proxies (i) in favor of the election of such individuals and
(ii) against removal of each such individual (to the extent such individual is
serving as a Director).

(g) Compensation and Benefits. The compensation and benefits of all Directors
shall be determined with the approval of a majority of the Board and a majority
of Independent Directors.

(h) Indemnification. Notwithstanding anything to the contrary in Section 3.1(g),
the Company shall to the maximum extent permitted under applicable Law,
indemnify and provide for the advancement of expenses to each Director
designated by the Investors, from and against any and all losses which may be
imposed on, incurred by, or asserted against such Director in any way relating
to or arising out of, or alleged to relate to or arise out of, the Director’s
service in that capacity pursuant to the Company’s Constituent Documents and an
indemnification agreement in the form heretofore provided to the Investors.

(i) Insurance. The Directors designated by the Investors shall be covered by the
directors’ and officers’ liability insurance and fiduciary liability insurance
carried by the Company in an amount reasonably acceptable to the Investors.

(j) No Liability for Election of Recommended Directors. No Investor, nor any
Affiliate of any Investor, shall have any liability as a result of designating
an individual for election as a Director for any act or omission by such
designated individual in his or her capacity as a Director of the Company, nor
shall any Investor have any liability as a result of voting for any such
designee in accordance with the provisions of this Agreement.

(k) Designating Directors. Any Person designated as a Director pursuant to
Section 3.1(b) by DFR Holdings, CIFC Parent or the Nominating Committee shall be
subject to satisfaction of the requirements of applicable Law and corporate
governance policies adopted by the Board.

Section 3.2 Restrictions on Transfer.

(a) In the event that any Investor entertains a bona fide offer to purchase all
or any portion of the Convertible Notes held by such Investor (a “Note Offer”)
from any Third Party (a “Buyer”), such Investor (a “Transferring Noteholder”)
may Transfer such Convertible Notes only pursuant to and in accordance with the
following provisions of this Section 3.2(a).

(i) The Transferring Noteholder shall cause the Note Offer and all of the terms
thereof to be reduced to writing and shall promptly notify the other Investor
(the “ROFR Investor”) of such Transferring Noteholder’s desire to effect the
Note Offer and otherwise comply with the provisions of this Section 3.2(a) (such
notice, the “ROFR Notice”). The Transferring Noteholder’s ROFR Notice shall
constitute an irrevocable offer to sell all but not less than all of the
Convertible Notes that are the subject of the Note Offer (the “ROFR Notes”) to
the ROFR Investor at a purchase price equal to the price contemplated by, and on
the same terms and conditions of, the Note Offer. The ROFR Notice shall be
accompanied by a true copy of the Note Offer (which shall identify the Buyer and
all relevant information in connection therewith).

(ii) At any time within fifteen (15) days after receipt by the ROFR Investor of
the ROFR Notice (the “ROFR Period”), the ROFR Investor (or any of its
Affiliates) may elect to accept the offer to purchase with respect to all but
not less than all of the ROFR Notes and shall give written notice of such
election (the “ROFR Acceptance Notice”) to the Transferring Noteholder within
the ROFR Period. The ROFR Acceptance Notice shall constitute a valid, legally
binding and enforceable agreement for the sale and purchase of the ROFR Notes.

(iii) In the event that the ROFR Investor does not elect (together with its
Affiliates) to purchase all of the ROFR Notes pursuant to Section 3.2(a)(ii),
during the sixty (60)-day period following the expiration of the ROFR Period the
Transferring Noteholder may sell all of the ROFR Notes to the Buyer on the terms
and conditions set forth in the Note Offer; provided, that, as a condition to
the consummation of such Transfer, the Buyer executes and delivers to the
Company and each Investor (other than the Investor effecting such Transfer) an
agreement assuming the obligations of an Investor set forth in this Agreement in
form and substance reasonably satisfactory to the Company and each such
Investor. If the Transferring Noteholder does not consummate the Transfer of the
ROFR Notes to the Buyer in accordance with this Section 3.2(a)(iii) within such
sixty (60)-day period, then the Note Offer shall be deemed to lapse and any
Transfer pursuant to such Note Offer shall be in violation of the provisions of
this Section 3.2(a) unless the Transferring Noteholder sends a new ROFR Notice
and once again complies with the provisions of this Section 3.2(a) with respect
to such Note Offer.

(b) In the event that any Investor proposes to Transfer, in one or more
transactions, all or any portion of such Investor’s Investor Shares (excluding
the Convertible Notes), such Investor (the “Transferring Investor”) shall first
offer such Investor Shares (the “Offered Shares”) to the other Investor (the
“Offeree Investor”) in accordance with this Section 3.2(b); provided, that in no
event shall a Transferring Investor be required to offer the Offered Shares to
the Offeree Investor if such Offered Shares (together with all other Investor
Shares Transferred by such Investor in the preceding twelve (12)-month period)
constitute less than the lesser of (x) 4.99% of the Outstanding Stock and
(y) ten percent (10%) of the Investor Shares held by such Investor immediately
prior to any such Transfer.

(i) The Transferring Investor shall provide written notice to the other Investor
of such Transferring Investor’s desire to Transfer the Offered Shares,
specifying in reasonable detail the terms and conditions as to such Transfer
(including, without limitation, the number of Offered Shares and the purchase
price therefor) (such notice, the “Offer Notice”). The Offer Notice shall
constitute an irrevocable offer to sell all but not less than all of the Offered
Shares to the other Investor on the terms and conditions set forth in the Offer
Notice.

(ii) At any time within thirty (30) days after receipt by the Offeree Investor
of the Offer Notice (the “Option Period”), the Offeree Investor (or any of its
Affiliates) may elect to accept the offer to purchase with respect to all but
not less than all of the Offered Shares and shall give written notice of such
election (the “Acceptance Notice”) to the Transferring Investor within the
Option Period. The Acceptance Notice shall constitute a valid, legally binding
and enforceable agreement for the sale and purchase of the Offered Shares.

(iii) In the event that the Offeree Investor does not elect (together with its
Affiliates) to purchase all of the Offered Shares pursuant to
Section 3.2(b)(ii), during the one hundred twenty (120)-day period following the
expiration of the Option Period the Transferring Investor may sell all or any
portion of the Offered Shares to one or more Third Parties at a price not less
than ninety-five percent (95%) of the price specified in the Offer Notice and
otherwise on the terms and conditions set forth in the Offer Notice; provided,
that, if following such Transfer (and any related or contemporaneous acquisition
of Beneficial Ownership by such Third Party of any shares of Common Stock, Other
Capital Stock or Convertible Notes), any such Third Party will Beneficially Own
five percent (5%) or more of the Outstanding Stock, such Third Party shall
(A) be reasonably acceptable to the Offeree Investor and (B) comply with
Section 3.2(c) below. If the Transferring Investor does not consummate the
Transfer of any of the Offered Shares in accordance with this
Section 3.2(b)(iii) within such one hundred twenty (120)-day period, then the
Transferring Investor may not Transfer such Offered Shares unless it sends a new
Offer Notice and once again complies with the provisions of this Section 3.2(b)
with respect to such Offered Shares.

(c) No Investor shall Transfer any Investor Shares to any Third Party unless
(i) upon consummation of such Transfer and any related or contemporaneous
acquisition of Beneficial Ownership by such Third Party of any shares of Common
Stock, Other Capital Stock or Convertible Notes, such Third Party Beneficially
Owns less than five percent (5%) of the Outstanding Stock or (ii) as a condition
to the consummation of such Transfer, such Third Party executes and delivers to
the Company and each Investor (other than the Investor effecting such Transfer)
an agreement assuming the obligations of an Investor set forth in this Agreement
in form and substance reasonably satisfactory to the Company and each such
Investor; provided, that, it is agreed and acknowledged that the rights of each
Investor set forth in Section 3.1 of this Agreement are personal to such
Investor and no Investor shall Transfer, delegate or assign, whether in
connection with any sale of any Investor Shares or otherwise, any right of such
Investor under Section 3.1 of this Agreement to another Investor or to any Third
Party. Except as set forth in the preceding sentence, all other rights of each
Investor set forth in this Agreement may be Transferred to the Third Party to
which the Investor Shares are being Transferred.

(d) Notwithstanding anything herein to the contrary the restrictions on transfer
in this Section 3.2 shall not apply to any Transfer by an Investor to its
Affiliates; provided, that such Affiliate executes and delivers to the Company
and each Investor (other than the Investor effecting such Transfer) an agreement
assuming the obligations of an Investor set forth in this Agreement in form and
substance reasonably satisfactory to the Company and each such Investor.

(e) Any purported Transfer, delegation or assignment not in conformity with this
Section 3.2 shall be null and void ab initio.

Section 3.3 Majority Voting Provision. Except as otherwise agreed to in writing
by the Requisite Investors or as required by Law, the Company shall (and each
Investor shall take, or cause to be taken, all other Necessary Action, to)
ensure that each directorship shall be elected by a plurality of the votes cast.

Section 3.4 Controlled Company Exemption.

(a) Each Investor shall take all Necessary Action for the Company to be treated
as a “controlled company” as defined by Rule 5615(c) of the NASDAQ Marketplace
Rules and make all necessary filings and disclosures associated with such
status; provided, that nothing in this Section 3.4 shall be deemed to prohibit
any Transfer of Shares effected in compliance with Section 3.2. If, at any time,
the Company ceases to qualify as a “controlled company” under NASDAQ Marketplace
Rules, the Investors shall take, or cause to be taken, all Necessary Action to
cause a sufficient number of their designees (including Directors designated
pursuant to Section 3.1(b)(iv)) to qualify as Independent Directors to ensure
that the Board complies with applicable NASDAQ Marketplace Rules regarding the
independence of the Board within the time periods specified under
Rule 5615(c)(3) of the NASDAQ Marketplace Rules.

(b) For so long as the Company qualifies as a “controlled company” as defined by
Rule 5615(c) of the NASDAQ Marketplace Rules, the Company will elect to be a
“controlled company” for purposes of such applicable listing standards, and will
disclose in its annual meeting proxy statement that it is a “controlled company”
and the basis for that determination.

Section 3.5 Covenants.

(a) The Company shall not, and shall not permit any Subsidiary of the Company
to, without first having provided written notice of such proposed action to each
Investor and having obtained the approval of a majority of the Independent
Directors (whether at a meeting of the Board or any committee thereof, or in
writing), enter into or commit to enter into any Contract, arrangement or
understanding between (x) the Company and its direct or indirect Subsidiaries,
on the one hand, and (y) any Investor, any Affiliate of an Investor or any
related person within the meaning of Item 404 of Regulation S-K promulgated
under the Exchange Act, on the other hand, in each case, other than
(i) transactions that do not constitute a transaction with a related person
within the meaning of Item 404 of Regulation S-K promulgated under the Exchange
Act (treating each Investor and each of its Affiliates as a related person for
such purposes) and (ii) this Agreement, the Registration Rights Agreement, the
Convertible Notes and the Management Agreements, and the transactions
contemplated by each of the foregoing Contracts (each as in effect on the date
hereof, without giving effect to any amendment or modification thereto, or
waiver thereunder, unless such amendment, modification or waiver was approved by
a majority of the Independent Directors then serving on the Board pursuant to
this Section 3.5(a));

(b) During the period beginning on the date of this Agreement and ending on the
earlier of (X) April 13, 2014 and (Y) the date on which the Investors,
collectively, Beneficially Own Investor Shares representing less than
thirty-five percent (35%) of the Outstanding Stock, the Company shall not, and
shall not permit any Subsidiary of the Company to, without first having provided
written notice of such proposed action to each Investor and having obtained the
prior written consent of the Requisite Investors:

(i) (A) acquire or dispose of any corporation, entity, division or other
business concern having a value in excess of $10,000,000 in a single transaction
or series of related transactions, whether by acquisition or disposition of
assets or capital stock, merger, consolidation or otherwise, and whether in
consideration of the payment of cash, the issuance of capital stock or otherwise
or (B) dissolve, liquidate or engage in any recapitalization or reorganization
of the Company or any of its material Subsidiaries or the filing for bankruptcy
by the Company or any of its Subsidiaries;

(ii) replace Peter Gleysteen, or any successor thereto, as the Chief Executive
Officer of the Company or maintain the Company’s headquarters outside of New
York, New York;

(iii) issue any New Shares or issue any Equity Interests in a registration under
the Securities Act, whether or not in an underwritten public offering, other
than (X) registrations pursuant to the Registration Rights Agreement or (Y) the
issuance of Equity Interests as consideration in the acquisition of any Person,
whether by acquisition of assets or capital stock, merger, consolidation or
otherwise, representing immediately following the issuance thereof less than
five percent (5%) of the Outstanding Stock; or

(iv) incur, assume or guarantee any indebtedness for borrowed money (including
pursuant to debt securities issued in registered public offering), except for
(A) indebtedness incurred in the ordinary course of business not in excess of
$20,000,000 in the aggregate and (B) repurchase obligations pursuant to the
Company’s investments in residential mortgage-backed securities, provided, that
such repurchase obligations do not exceed $275,000,000 or such other amount as
is established by the Board from time to time.

(c) CMA Requirements:

(i) CIFC Parent hereby represents and warrants that, on the date hereof, CIFC
Parent holds, directly or indirectly, beneficial ownership (within the meaning
of the applicable CMA Requirement) of a sufficient number of Equity Interests or
other securities of each CIFC CLO Issuer necessary to satisfy the minimum
ownership requirements for CIFC and its Affiliates under the CMA Requirement
relating to such CIFC CLO Issuer.

(ii) Unless the Company elects, in its sole discretion, to obtain the prior
written consent of the applicable CIFC CLO Issuer and such consent is actually
obtained, CIFC Parent covenants that:

(A) CIFC Parent shall not Transfer any Equity Interest or other security of such
CIFC CLO Issuer to any Person other than the Company or one of its Subsidiaries
unless, following such Transfer, CIFC Parent continues to hold, directly or
indirectly, beneficial ownership (within the meaning of the applicable CMA
Requirement) of a sufficient number of Equity Interests or other securities of
such CIFC CLO Issuer necessary to satisfy the minimum ownership requirements for
CIFC and its Affiliates under the CMA Requirement relating to such CIFC CLO
Issuer;

(B) CIFC Parent shall use commercially reasonable efforts and take all other
Necessary Action to remain, and not take any action that would cause it to no
longer be, an “affiliate” of CIFC (as such term is used in the applicable CIFC
CLO Management Agreement and CMA Requirement);

(C) CIFC Parent shall have, appoint, elect and cause to be appointed and
elected, and take all other Necessary Action to action and elect, the Chief
Executive Officer of the Company shall be the Chief Executive Officer of CIFC
Parent; and

(D) (1) each Director designated by CIFC Parent pursuant to Section 3.1(b)(ii)
shall also be a member of the board of directors or equivalent governing body of
CIFC Parent and (2) the Chief Executive Officer and the board of directors or
equivalent governing body of CIFC Parent shall, collectively, have the power to
manage the business and affairs of CIFC Parent.

(iii) Notwithstanding anything to the contrary in Section 5.1, the covenants set
forth in this Section 3.5(c) shall only terminate as to a CIFC CLO Issuer and
the related CIFC CLO Management Agreement upon the earliest of (w) the Transfer
of Equity Interests or other securities of such CIFC CLO Issuer to the Company
or one of its Subsidiaries necessary to satisfy the CMA Requirement of the
applicable CIFC CLO Issuer, (x) such time as CIFC ceases to be the “Collateral
Manager” under such CIFC CLO Management Agreement, other than as a result of a
breach of this Section 3.5(c), (y) the termination of such CIFC CLO Management
Agreement, other than as a result of a breach of this Section 3.5(c) and (z) the
amendment of such CIFC CLO Management Agreement to remove the applicable CMA
Requirement.

(iv) In the event that the Company or any of its Subsidiaries, in the Company’s
sole discretion, seeks the consent of the same Persons as are required to amend
the applicable CMA Requirement to any amendment of any CIFC CLO Management
Agreement, the Company shall use reasonable good faith efforts to obtain the
consent of such Persons to remove the applicable CMA Requirement of such CIFC
CLO Management Agreement.

(v) The calculation of any loss or damages incurred by the Company upon,
attributable to or resulting from any breach by CIFC Parent of its obligations
under this Section 3.5(c) or any event, occurrence or circumstance resulting in
the statement in Section 3.5(c)(ii)(D) ceasing to be true and correct in any
respect shall include the loss of management fees resulting from the removal of
the Company and its Subsidiaries as the manager under each CIFC CLO Management
Agreement. CIFC Parent hereby agrees and acknowledges that it shall be deemed a
breach of CIFC Parent’s covenant set forth in Section 3.5(c)(ii)(D) if the
statements set forth therein cease to be true and correct in any respect.

(vi) Notwithstanding anything to the contrary in Section 5.1 and Section 5.12,
the provisions of this Section 3.5(c) may not be terminated, amended or modified
unless such termination, amendment or modification is approved by not less than
a majority of the Independent Directors then serving on the Board and DFR
Holdings, for so long as it remains party to this Agreement.

Section 3.6 Committee Membership.

(a) The Board shall establish and maintain:

(i) a compensation committee, which shall include at least one (1) Independent
Director;

(ii) a Nominating Committee which shall be comprised of three (3) Directors,
including (A) one (1) Director designated by DFR Holdings so long as DFR
Holdings has the right to designate at least two (2) Directors to the Board
pursuant to Section 3.1, (B) one (1) director designated by CIFC Parent so long
as CIFC Parent has the right to designate at least two (2) Directors to the
Board pursuant to Section 3.1, and (C) the remainder of the Directors shall be
Independent Directors designated to the Nominating Committee by approval of a
majority of the Board; and

(iii) to the extent required by applicable Law, an audit committee, which shall
have at least three (3) members and be comprised entirely of Independent
Directors who meet the independence requirements for audit committee members
promulgated by NASDAQ and the SEC (including Rule 5605(c)(2) of the NASDAQ
Marketplace Rules and Rule 10A-3(b)(1) under the Exchange Act). The Nominating
Committee shall take, or cause to be taken, all Necessary Action to cause a
sufficient number of the Independent Directors designated pursuant to
Section 3.1(b)(iv) to meet the independence requirements for audit committee
members promulgated by NASDAQ and the SEC (including Rule 5605(c)(2) of the
NASDAQ Marketplace Rules and Rule 10A-3(b)(1) under the Exchange Act).

(b) The Board shall not establish or maintain any other committees without the
prior written consent of the Requisite Investors. Without limitation of the
foregoing, the strategic committee of the Board shall be dissolved on or prior
to the date hereof and shall not be re-formed without the prior written consent
of the Requisite Investors.

Section 3.7 Board Observers. In addition to the rights of the Investors in
Section 3.1, each Investor (for so long as the Investor Shares held by such
Investor represent at least fifteen percent (15%) of the Outstanding Stock)
shall be entitled to designate one observer to attend (but not vote) at all
meetings of the Board and each committee of the Board; provided, that
notwithstanding anything herein to the contrary, the Board or such committee may
exclude any such observer from access to any materials or meeting or portion
thereof if (a) the Board or such committee (as applicable) determines in good
faith to so exclude such observer, including if the Board or such committee (as
applicable) determines in good faith that upon advice of counsel, such exclusion
is reasonably necessary to preserve the attorney-client privilege or (b) such
observer has not entered into a confidentiality agreement in form and substance
reasonably satisfactory to the Company.

Section 3.8 Preemptive Rights.

(a) Subject to Section 3.9, for so long as any Investor Beneficially Owns
Investor Shares representing at least five percent (5%) of the Denominator
Shares, such Investor shall have, the right to purchase, in accordance with the
procedures set forth herein, its pro rata portion, calculated based on the
number of Investor Shares held by such Investor as a percentage of the
Denominator Shares prior to issuance of the New Shares (such Investor’s “Pro
Rata Portion”) of any New Shares that the Company may, from time to time,
propose to sell and issue (hereinafter referred to as the “Preemptive Right”).

(b) In the event that the Company proposes to issue and sell New Shares, the
Company shall notify each of the Investors in writing with respect to the
proposed New Shares to be issued (the “New Shares Notice”). Each New Shares
Notice shall set forth: (i) the number of New Shares proposed to be issued by
the Company and the purchase price therefor; (ii) each Investor’s Pro Rata
Portion of such New Shares; and (iii) any other material term (including, if
known, the expected date of consummation of the purchase and sale of the New
Shares).

(c) Each Investor (together with its Affiliates) shall be entitled to exercise
its right to purchase New Shares by delivering an irrevocable written notice to
the Company within fifteen (15) days from the date of receipt of any such New
Shares Notice specifying the number of New Shares to be subscribed, which in any
event can be no greater than such Investor’s Pro Rata Portion of such New Shares
at the price and on the terms and conditions specified in the New Shares Notice.

(d) If the Investors (together with their Affiliates) do not elect within the
applicable notice period described above to exercise their Preemptive Rights
with respect to any of the New Shares proposed to be sold by the Company, the
Company shall have ninety (90) days after expiration of such notice period to
sell such unsubscribed New Shares proposed to be sold by the Company, at a price
and on terms no more favorable to the purchaser than those set forth in the New
Shares Notice. If the Company does not consummate the sale of the unsubscribed
New Shares in accordance with the terms of the New Shares Notice within such
ninety (90)-day period, then the Company may not issue or sell such New Shares
unless it sends a new New Shares Notice and once again complies with the
provisions of this Section 3.8 with respect to such New Shares.

(e) Each Investor (together with its Affiliates) shall take up and pay for any
New Shares that such Investor (together with its Affiliates) has elected to
purchase pursuant to the Preemptive Right upon closing of the issuance of the
New Shares, and shall have no right to acquire such New Shares if the issuance
thereof shall not be consummated.

Section 3.9 Standstill.

(a) Except as set forth in this Section 3.9(a), no Investor shall acquire
Beneficial Ownership of shares of Common Stock or Other Capital Stock, or any
security which is convertible into Common Stock or Other Capital Stock, except:

(i) if (A) such acquisition is pursuant to a tender offer or exchange offer for
outstanding shares of Common Stock, or a merger pursuant to a merger agreement
with the Company, made by the Investor or of any Affiliate thereof (the
“Bidder”) and in each case is either (1) approved by not less than a majority of
the Independent Directors or (2) initiated by an Investor in response to a
tender offer or exchange offer by a Third Party (such tender offer or exchange
offer, an “Approved Offer,” and such merger, an “Approved Merger”), and (B) in
such Approved Offer, not less than a majority of the Subject Shares (as defined
below) are tendered into such Approved Offer and not withdrawn prior to the
final expiration of such Approved Offer, or in such Approved Merger, not less
than a majority of the Subject Shares that are affirmatively voted (in person or
by proxy) on the related merger proposal (and not withdrawn) are voted for
(i.e., in favor) of such proposal;

(ii) acquisitions of Conversion Shares upon conversion of the Convertible Notes;

(iii) acquisitions of Common Stock issued (including pursuant to exercise of
stock options granted) to any Director designated by such Investor in respect of
such Director’s service on the Board;

(iv) acquisitions of Common Stock pursuant to any stock split, stock dividend or
the like effected by the Company;

(v) acquisitions that would not result in (A) such Investor Beneficially Owning
a percentage of the then Outstanding Stock that is greater than such Investor’s
Cap Percentage or (B) all Investors Beneficially Owning a percentage of the then
Outstanding Stock that is greater than the Aggregate Cap Percentage;

(vi) acquisitions pursuant to such Investor’s right of first refusal under
Section 3.2(a) or right of first offer under Section 3.2(b); and

(vii) acquisitions approved by a majority of the Independent Directors then
serving on the Board (including pursuant to any merger, acquisition or other
transaction that is approved by a majority of the Independent Directors then
serving on the Board).

As used in this Section 3.9(a), “Subject Shares” means the then outstanding
shares of Common Stock and Other Capital Stock not owned by the Bidder.

(b) All of the restrictions set forth in this Section 3.9 shall terminate in
respect of an Investor upon the earlier to occur of:

(i) the entry by the Company into a definitive agreement with any Person
(including the other Investor in accordance with the terms of this Agreement)
providing for: (x) a recapitalization, merger, share exchange, business
combination or similar extraordinary transaction as a result of which the
Persons that Beneficially Own the voting securities of the Company (immediately
prior to the consummation of such transaction) would cease to (immediately after
consummation of such transaction) Beneficially Own voting securities entitling
them to vote a majority or more of the Outstanding Stock in the elections of
directors of the Company at any annual or special meeting (or, if the Company is
not the surviving or resulting entity, the equivalent governing body of such
surviving or resulting entity); (y) a sale of all or substantially all of the
assets the Company (determined on a consolidated basis), in one transaction or
series of related transactions; or (z) the acquisition (by purchase, merger or
otherwise) by any Person (including any syndicate or group deemed to be a
“person” under Section 13(d)(3) of the Exchange Act) of Beneficial Ownership of
voting securities of the Company entitling that Person to vote a majority of the
Outstanding Stock (the transactions described in clauses (x), (y) and (z) of
this subsection being each hereinafter referred to as a “Transaction
Agreement”); and

(ii) such date as the Investor Shares Beneficially Owned by such Investor
represent less than five percent (5%) of the Outstanding Stock (after giving
effect to any Cure Purchase hereunder).

(c) Each Investor agrees that such Investor shall, as a condition precedent to
any Transfer by such Investor to a Third Party of Investor Shares representing
fifteen percent (15%) or more of the Outstanding Stock, require that such Third
Party enter into a written agreement with the Company providing that such Third
Party will agree to be bound by the terms of this Section 3.9. Any purported
sale or transfer by the Investor without compliance of the obligation in the
preceding sentence shall be null and void ab initio. For the avoidance of doubt,
the requirements of this Section 3.9(c) shall apply to any Person acquiring
Investor Shares representing fifteen percent (15%) or more of the Outstanding
Stock even if following such Transfer such selling Investor would own Investor
Shares representing less than five percent (5%) of the Outstanding Stock.

(d) Notwithstanding anything to the contrary in Section 5.1 and Section 5.12,
the provisions of this Section 3.9 may not be terminated, amended or modified
unless such termination, amendment or modification is approved by a majority of
the Independent Directors then serving on the Board.

Article IV
NON SOLICITATION

Section 4.1 Non Solicitation.

(a) Without the consent of the Board, for so long as any Investor holds Investor
Shares representing at least five percent (5%) of the Outstanding Stock and for
twelve (12) months thereafter (the “Tail Period”), such Investor and its
Affiliates shall not, directly or indirectly:

(i) solicit for employment or any similar arrangement or hire any employee of
the Company or any of its Affiliates; provided, however, that this Section 4.1
shall not prohibit the hiring of a person (A) whose employment has been
terminated by the Company without any solicitation or encouragement by such
Investor or any of its Affiliates more than six (6) months prior to the date of
the solicitation or hiring of such person by such Investor or any of its
Affiliates or (B) who responds to general solicitations of employment through
advertisements or other means not targeted specifically to such employees; or

(ii) solicit, or attempt to solicit or induce, on behalf of any Person other
than the Company or any of its Subsidiaries, any person or entity that is (or
was during the one (1) year period prior to any solicitation by such Investor or
its Affiliates) a Company Investor or Company Client or an investment advisor or
collateral manager to any Company Investor or Company Client to (A) terminate,
reduce or otherwise adversely modify its relationship with the Company or any of
its Subsidiaries, or (B) to otherwise use the investment management services
provided by a Person other than the Company or any of its Subsidiaries.

(b) After the Merger Agreement Closing and so long as an Investor or any of its
Affiliates owns (other than in a fiduciary capacity or subject to a similar duty
or standard of care) any Equity Interests or debt securities issued by any, as
applicable, Company CDO Issuer, CIFC CLO Issuer or CypressTree CLO Issuer and
the Company or its Affiliates (or its successor if such successor is Affiliated
with the Company) is the manager under the applicable Company CDO Management
Agreement, CIFC CLO Management Agreement or CypressTree CLO Management
Agreement, respectively, such Investor agrees (and agrees to cause its
Affiliates) (i) not to vote such Equity Interests or debt securities in favor of
the redemption of any securities issued by such Company CDO Issuer, CIFC CLO
Issuer or CypressTree CLO Issuer under any indenture among the Company CDO
Issuer Documents, CIFC CDO Issuer Documents or CypressTree CLO Issuer Documents,
respectively, and (ii) not to vote in favor of removal of the Company or any of
its Affiliates as the manager under such Company CDO Management Agreement, CIFC
CLO Management Agreement or CypressTree CLO Management Agreement.

Article V
MISCELLANEOUS

Section 5.1 Termination of Agreement.

(a) This Agreement shall continue in effect until:

(i) Terminated by written agreement of the Company and the Requisite Investors;
or

(ii) Terminated by the Company with fifteen (15) days’ prior written notice to
the applicable Investor (the “Termination Notice”) upon such time as the
Investor Shares Beneficially Owned by such Investor represent less than five
percent (5%) of the Outstanding Stock; provided, however, that this
Section 5.1(a)(ii) shall apply only if, prior to delivery by the Company of the
Termination Notice to such Investor, the Company has delivered to such Investor
a Dilution Notice in accordance with Section 3.1(d)(iii) hereof (mutatis
mutandis) and such Investor has not, within the respective time periods
specified in Section 3.1(d)(iii) (mutatis mutandis), given the Company written
notice of their intention to effect a Cure Purchase and consummated such Cure
Purchase.

(b) The obligations of each Investor pursuant to Section 4.1 shall survive the
termination of this Agreement as to such Investor until the expiration of the
Tail Period. The obligations of CIFC Parent pursuant to Section 3.5(c) shall
survive the termination of this Agreement as to CIFC Parent until the expiration
of such obligations in accordance with Section 3.5(c)(iii).

Section 5.2 Expenses. Except as otherwise expressly set forth herein, each party
hereto shall pay its own costs and expenses (including all legal, accounting,
broker, finder and investment banker fees) relating to this Agreement, the
negotiations leading up to this Agreement and the transactions contemplated
hereby.

Section 5.3 Notices. All notices, demands and other communications pertaining to
this Agreement (“Notices”) shall be in writing and addressed as follows:

If to the Company:

CIFC Corp.
250 Park Avenue, 4th Floor
New York, NY 10177
Attention: Robert C. Milton III
Email: rmilton@cifc.com  

with copies to:

Goodwin Procter LLP
53 State Street
Boston, MA 02109
Attention: John Mutkoski, Esq.; Amber Dolman, Esq.
E-mail: jmutkoski@goodwinprocter.com; adolman@goodwinprocter.com  

If to DFR Holdings, LLC:

DFR Holdings, LLC
c/o Columbus Nova
900 Third Avenue, 19th Floor
New York, NY 10022
Attention: Paul Lipari
Email: plipari@columbusnova.com  

with copies to:

Latham & Watkins LLP
885 Third Avenue
New York, NY 10022
Attention: James C. Gorton, Esq.
E-mail Address: james.gorton@lw.com  

If to CIFC Parent Holdings LLC:

CIFC Parent Holdings LLC
c/o Charlesbank Capital Partners, LLC
200 Clarendon Street, 54th Floor
Boston, MA 02116
Attention: Tim R. Palmer
E-mail: tpalmer@charlesbank.com  

with copies to:

Goodwin Procter LLP
135 Commonwealth Drive
Menlo Park, CA 94025
Attention: Kevin M. Dennis, Esq.
E-mail: kdennis@goodwinprocter.com  

Notices shall be deemed given (a) on the first (1st) business day after being
sent, prepaid, by nationally recognized overnight courier that issues a receipt
or other confirmation of delivery, (b) upon machine generated acknowledgement of
receipt after transmittal by facsimile if so acknowledged to have been received
before 5:00 p.m. on a business day at the location of receipt and otherwise on
the next following business day or (c) when sent, if sent by electronic mail
before 5:00 p.m. on a business day at the location of receipt and otherwise the
next following business day. Any party may change the address to which Notices
under this Agreement are to be sent to it by giving written notice of a change
of address in the manner provided in this Agreement for giving Notice.

Section 5.4 Governing Law. EXCEPT TO THE EXTENT THAT THE LAWS OF THE STATE OF
DELAWARE APPLICABLE TO THE ELECTION OR REMOVAL OF DIRECTORS ARE APPLICABLE, THIS
AGREEMENT WILL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE
INTERNAL LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO ITS CHOICE OF LAW
RULES THAT WOULD APPLY THE LAWS OF ANY OTHER JURISDICTION.

Section 5.5 Consent to Jurisdiction. Each party to this Agreement, by its
execution hereof, (a) hereby irrevocably consents and agrees that any action,
suit or proceeding arising in connection with any disagreement, dispute,
controversy or claim, in whole or in part, arising out of, related to, based
upon or in connection with this Agreement or the subject matter hereof shall be
brought only in the courts of the State Courts of the State of New York, New
York County or the United States District Court located in the State of New
York, New York County, (b) hereby waives to the extent not prohibited by
applicable Law, and agrees not to assert, by way of motion, as a defense or
otherwise, in any such action, any claim that it is not subject personally to
the jurisdiction of the above-named courts, that its property is exempt or
immune from attachment or execution, that any such action brought in one of the
above-named courts should be dismissed on grounds of forum non conveniens,
should be transferred to any court other than one of the above-named courts, or
should be stayed by reason of the pendency of some other proceeding in any other
court other than one of the above-named courts, or that this Agreement or the
subject matter hereof may not be enforced in or by such court and (c) hereby
agrees not to commence any such action other than before one of the above-named
courts nor to make any motion or take any other action seeking or intending to
cause the transfer or removal of any such action to any court other than one of
the above-named courts whether on the grounds of forum non conveniens or
otherwise. Each party hereby (i) consents to service of process in any such
action in any manner permitted by New York law, (ii) agrees that service of
process made in accordance with clause (i) or made by registered or certified
mail, return receipt requested, at its address specified pursuant to
Section 5.3, shall constitute good and valid service of process in any such
action, and (iii) waives and agrees not to assert (by way of motion, as a
defense, or otherwise) in any such action any claim that service of process made
in accordance with clause (i) or (ii) does not constitute good and valid service
of process.

Section 5.6 Specific Performance. The parties to this Agreement each acknowledge
that each party would not have an adequate remedy at law for money damages in
the event that any of the covenants hereunder have not been performed in
accordance with their terms, and therefore agree that each other party hereto
shall be entitled to specific enforcement of the terms hereof and any other
equitable remedy to which such Party may be entitled. Each of the Parties hereby
waives (i) any defenses in any action for specific performance, including the
defense that a remedy at law would be adequate and (ii) any requirement under
any Law to post a bond or other security as a prerequisite to obtaining
equitable relief.

Section 5.7 Waiver of Jury Trial. The parties each hereby waive trial by jury in
any judicial proceeding involving, directly or indirectly, any matters (whether
sounding in tort, contract or otherwise) in any way arising out of, related to
or connected with this Agreement or the transactions contemplated hereby.

Section 5.8 Binding Effect; Persons Benefiting; Assignment. This Agreement shall
inure to the benefit of and be binding upon the parties hereto and their
respective successors and permitted assigns. Nothing in this Agreement is
intended or shall be construed to confer upon any Person other than the parties
hereto and their respective successors and permitted assigns any right, remedy
or claim under or by reason of this Agreement or any part hereof. Without the
prior written consent of the other party hereto, this Agreement may not be
assigned by either party hereto and any purported assignment made without such
consent shall be null and void.

Section 5.9 Counterparts. This Agreement may be executed in counterparts
(including by facsimile or other electronic transmission), each of which shall
be deemed an original and each of which shall constitute one and the same
instrument.

Section 5.10 Entire Agreement. This Agreement, including the Schedules,
Exhibits, Annexes, certificates and lists referred to herein, any documents
executed by the Parties simultaneously herewith or pursuant thereto constitute
the entire understanding and agreement of the Parties hereto with respect to the
subject matter hereof and supersedes all other prior agreements and
understandings, written or oral, between the Parties with respect to such
subject matter (including without limitation, the Original Agreement). Each of
the Company and DFR Holdings hereby agrees, approves and consents, by its
signature hereto, that the Original Agreement be, and hereby is, amended and
restated in its entirety to read as set forth herein.

Section 5.11 Severability. If any provision of this Agreement, or the
application thereof to any Person or circumstance, is invalid or unenforceable
in any jurisdiction, (a) a substitute and equitable provision shall be
substituted therefor in order to carry out, so far as may be valid and
enforceable in such jurisdiction, the intent and purpose of their invalid or
unenforceable provision; and (b) the remainder of this Agreement and the
application of such provision to other Persons or circumstances shall not be
affected by such invalidity or unenforceability, nor shall such invalidity or
unenforceability of such provision affect the validity or enforceability of such
provision, or the application thereof, in any other jurisdiction.

Section 5.12 Amendments and Waivers. This Agreement may not be amended, altered
or modified except by written instrument executed by each Investor and the
Company and approved by a majority of the Independent Directors then serving on
the Board (whether at a meeting of the Board or any committee thereof, or in
writing); provided, however, that this Agreement may be amended without the
consent of an Investor if the Investor Shares Beneficially Owned by such
Investor represent less than five percent (5%) of the Outstanding Stock (after
giving effect to any Cure Purchase hereunder), except that Section 3.5(c) and
Section 4.1 may not be so amended in a manner that adversely affects such
Investor without such Investor’s consent. The failure by any party hereto to
enforce at any time any of the provisions of this Agreement shall in no way be
construed to be a waiver of any such provision nor in any way to affect the
validity of this Agreement or any part hereof or the right of such party
thereafter to enforce each and every such provision. No waiver of any breach of
or non-compliance with this Agreement shall be held to be a waiver of any other
or subsequent breach or non-compliance. Any waiver made by any party hereto in
connection with this Agreement shall not be valid unless agreed to in writing by
such party.

Section 5.13 Delays or Omissions. No delay or omission to exercise any right,
power, or remedy accruing to any party under this Agreement shall impair any
such right, power, or remedy of such party, nor shall it be construed to be a
waiver of or acquiescence to any breach or default, or of or in any similar
breach or default thereafter occurring; nor shall any waiver of any single
breach or default be deemed a waiver of any other breach or default. All
remedies, either under this Agreement or by law or otherwise afforded to any
holder, shall be cumulative and not alternative.

Section 5.14 Mutual Drafting; Interpretation. Each party hereto has participated
in the drafting of this Agreement, which each such party acknowledges is the
result of extensive negotiations between the parties. If an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the Parties, and no presumption or burden of proof
shall arise favoring or disfavoring any party by virtue of the authorship of any
provision.

[Remainder of Page Left Blank]

4

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

         
COMPANY:
   
CIFC CORP.
   
By:  /s/ Peter Gleysteen
   
 
   
Name: Peter Gleysteen
Title: Chief Executive Officer
   
 
   
DFR HOLDINGS:
        
DFR HOLDINGS, LLC
   
By:  /s/ Andrew Intrater
   
 
   
Name:Andrew Intrater
Title: Manager
          
 
   
CIFC PARENT:
   
CIFC PARENT HOLDINGS LLC
   
By:  /s/ Michael Eisenson
   
 
   
Name:Michael Eisenson
Title: Director

5